Citation Nr: 1627459	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  15-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with chronic schizophrenia prior to February 13, 2013.

2.  Entitlement to an effective date earlier than February 13, 2013, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1945 to November 1945, from September 1950 to September 1952, and from November 1954 to May 1956-including combat service in Korea, and his decorations include the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in February 2013 and in September 2013 that, in pertinent part, assigned an effective date of February 13, 2013, for the award of TDIU benefits.  The Veteran timely appealed for an earlier effective date.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  Here, the Board finds that the matter of an initial disability rating in excess of 30 percent for PTSD with chronic schizophrenia prior to February 13, 2013, is extricably intertwined with the claim for an earlier effective date for the award of TDIU benefits.  Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period prior to February 13, 2013, the Veteran's PTSD with chronic schizophrenia has been manifested by occupational and social impairment with deficiencies in most areas due to suspiciousness, anxiety, circumstantial or irrelevant speech, difficulty in understanding complex commands, impaired memory, neglect of personal appearance and hygiene, social isolation, and disorientation to time on at least one occasion; total occupational and social impairment due to such symptoms on par with the level contemplated at the 100 percent level were not manifested.

2.  In June 1996 and in September 2005, the RO declined to reopen the Veteran's claims, respectively, for service connection for a nervous condition and for paranoid schizophrenia; the Veteran did not submit a notice of disagreement within one year of the notice of each decision. 

3.  In March 2007, the RO denied service connection for dementia; the Veteran did not submit a notice of disagreement within one year of the notice of the decision.

4.  The Veteran filed a claim for service connection and compensation for PTSD on August 8, 2007. 

5.  In a February 2012 rating decision, VA's Appeals Management Center (AMC) granted service connection for PTSD evaluated as 30 percent disabling effective August 8, 2007. 

6. The effective date of the award of TDIU benefits cannot be earlier than the effective date of the grant of service connection for PTSD with chronic schizophrenia-that is, August 8, 2007. 


CONCLUSIONS OF LAW

1.  For the rating period prior to February 13, 2013, the criteria for an initial 70 percent, but no higher, disability rating for PTSD with chronic schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date of August 8, 2007, for the award of TDIU benefits are met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by August 2007 and February 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible.  The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Rating

As a preliminary matter, the Board is adjudicating de novo the intertwined matter of a higher initial disability rating for service-connected PTSD with chronic schizophrenia.  Given the Board's favorable action in this regard, the Veteran is not prejudiced by the Board's proceeding to a decision on the merits in the first instance. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for PTSD, effective August 8, 2007.  The RO currently assigned an initial 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders, for the rating period prior to February 13, 2013.

Rating Criteria

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Evaluation 

As noted above, the Veteran filed a claim for service connection for PTSD on August 8, 2007.

The report of a November 2007 VA examination reflects a past medical history of psychiatric visits from 1974 to 1992, and the Veteran's treatment with antipsychotics.  Records include diagnoses of paranoid schizophrenia in 1976 and schizoaffective disorder after 1992.  Current symptoms reported by the Veteran in November 2007 include feelings of being restless, nervous, withdrawing from others, distrusting people, having harmful ideas, feelings of worthlessness, sad mood, and lack of interest for pleasurable activities of many years evolution.  His symptoms were described as "moderately severe" and occurred at least two or three times a week.  The Veteran also reported forgetfulness since returning from the Korean War in 1956.

Examination in November 2007 revealed that the Veteran was casually dressed; characteristics of appearance resembled poor grooming, and that the Veteran had not shaved for three-to-four days.  Psychomotor activity included hand wringing, restless, and tense.  The Veteran's speech was hesitant, soft or whispered, slow, and irrelevant.  His attitude toward the examiner was guarded, and his affect was constricted; his mood was hopeless.  The Veteran's attention was intact, although the examiner noted that the Veteran was unable to do "serial 7's" and was unable to spell a word forward and backward.  His orientation was intact to person and place, but not to time.  His thought process and content were unremarkable. 

The November 2007 examiner noted that the Veteran had persecutory delusions, which were not persistent.  He understood the outcome of behavior.  His intelligence was below average.  The Veteran partially understood that he had a problem.  He interpreted proverbs concretely.  The examiner noted that the Veteran had neither sleep impairment nor inappropriate behavior; and that he reported no obsessive or ritualistic behavior, and no panic attacks.  Homicidal or suicidal thoughts were not present.  The Veteran's impulse control was good; there were no episodes of violence.  The examiner noted that the Veteran was not able to maintain minimum personal hygiene, and that he needed to be instructed to take a bath by his wife.  His remote memory was mildly impaired, and his recent and immediate memory was moderately impaired.  Moderate symptoms and moderate impairment in social and occupational functioning were noted.  A global assessment of functioning (GAF) score of 60 was assigned.

In June 2009, a VA physician opined that the Veteran was suffering from chronic and severe PTSD directly related and due to his traumatic war experiences during the Korean War.

The report of a February 2013 VA examination reflects that the Veteran was diagnosed with more than one mental disorder-i.e., schizophrenia chronic undifferentiated, and PTSD-and that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The February 2013 examiner assigned a GAF score of 55; and found occupational and social impairment with deficiencies in most areas-such as work, school, family relations, judgment, thinking, and mood.  The February 2013 examiner opined that the Veteran's chronic psychotic condition was severe enough to render him unemployable.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, the GAF scores assigned have primarily ranged from 60 to 55.  A GAF score of 60 or 55 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); and is indicative of moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran's manifestations of PTSD have included suspiciousness, anxiety, circumstantial or irrelevant speech, difficulty in understanding complex commands, impaired memory, neglect of personal appearance and hygiene, social isolation, and disorientation to time on one occasion.  At least one physician has indicated that the Veteran's PTSD symptoms were chronic and severe.  No examiner has been able to differentiate symptoms of service-connected PTSD from those of other psychiatric illness.  Here, the severity of such symptoms demonstrates that it is to a degree as that contemplated by an initial 70 percent disability rating.  This is on par with the level of the Veteran's isolation, and his neglect of personal appearance and hygiene.  Such symptoms have been noted throughout the rating period, and would certainly affect the Veteran's ability to establish and maintain effective relationships.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD with chronic schizophrenia meets the requirements for an initial 70 percent disability rating throughout the rating period prior to February 13, 2013.

However, the Board notes that, for the applicable rating period, the Veteran's disability picture was not reflective of total occupational and social impairment due to the types of symptoms contemplated by the regulation.  As will be discussed below, the Veteran's particular symptoms do preclude employment.  Thus, total occupational impairment is found.  That said, those symptoms causing such impairment are not on par with the level contemplated by those found at the total rating level.  For example, that level contemplates total impairment due to exhibiting grossly inappropriate behavior, persistent delusions, or presenting a persistent danger of hurting himself or others.  Furthermore, it speaks to memory loss of such severity that the person does not remember his or her own name.  While the Veteran is certainly isolating himself and has been disoriented to time on at least one occasion, his manner was noted as guarded and distrustful of others; he has not shown that he does not understand his surroundings such as contemplated by the total level.  

As to the Veteran's social impairment, the Board observes that the Veteran is often isolated and has difficulty establishing and maintaining relationships.  But the evidence demonstrates that he is not totally isolated.  He maintained a sufficient relationship with his wife over the course of the appeal. He was alert to the interview situation and in contact with reality.  He established eye contact immediately with the examiner.  This required some level of ability to function in society that is more than the total impairment contemplated by the total rating criteria. 

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms during the rating period prior to February 13, 2013, are not on par with the level of severity contemplated by the total rating criteria.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has anxiety, memory impairment, isolation, and difficulty in establishing and maintaining social relationships.  Any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for PTSD with chronic schizophrenia, residuals of injury of left hand and fingers, and for residuals of removal of left ganglion cyst.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD with chronic schizophrenia combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD with chronic schizophrenia meets the requirements for an initial 70 percent disability rating during the rating period prior to February 13, 2013.
 

III.  Earlier Effective Date

Statutory Provisions

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation to a Veteran shall be the day following the date of the Veteran's discharge or release if application is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

The effective date of an award of disability compensation to a Veteran who submits an application that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.  38 U.S.C.A. § 5110(b)(2)(A).
 
For purposes of this paragraph, an original claim is an initial claim filed by a Veteran for disability compensation.  38 U.S.C.A. § 5110(b)(2)(B).

This paragraph shall take effect on the date that is one year after the date of the enactment of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 and shall not apply with respect to claims filed after the date that is three years after the date of the enactment of such Act.  38 U.S.C.A. § 5110(b)(2)(C).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(3).

The effective date of an award of disability pension to a Veteran described in subparagraph (B) of this paragraph shall be the date of application or the date on which the Veteran became permanently and totally disabled, if the Veteran applies for a retroactive award within one year from such date, whichever is to the advantage of the Veteran.  38 U.S.C.A. § 5110(b)(4)(A).

A Veteran referred to in subparagraph (A) of this paragraph is a Veteran who is permanently and totally disabled and who is prevented by a disability from applying for disability pension for a period of at least 30 days beginning on the date on which the Veteran became permanently and totally disabled.  38 U.S.C.A. § 5110(b)(4)(B).

Regulatory Provisions

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 C.F.R. § 3.400(o)(2).

Analysis

Under applicable statutes and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2) (2015); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

In this case, a decision of the RO in September 2013 awarded TDIU benefits.  The RO assigned an effective date of February 13, 2013, for the award of TDIU benefits.  This appeal for an earlier effective date followed. 
 
In an October 2013 notice of disagreement, the Veteran contended that an effective date of November 17, 1976, is warranted for TDIU benefits.  The Board notes that the Veteran had filed an application for compensation or pension on that date; the nature of the disability claimed was "nervous condition," and the Veteran completed the portion of the application that indicated he was totally disabled and that he had last worked in May 1974. 

In an April 1977 rating decision, the RO awarded the Veteran non-service-connected pension benefits.  The pension award was predicated on the severity of non-service-connected disabilities-i.e., paranoid schizophrenia (100 percent disabling).  Significantly, the Veteran's service-connected disabilities at the time were evaluated as 0 percent (noncompensable) disabling.
  
Records received from the Social Security Administration in June 1977 show that the Veteran was entitled to Social Security disability benefits effective November 1975.  The Board stresses that the mere fact that the Veteran was unemployable back in 1977 does not mean that an effective date of 1977 is warranted for TDIU benefits.  The Board may look to the year prior to the formal claim, pursuant to 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o), but cannot look further back-despite factual unemployability being established in 1977.

Subsequently, in a June 1996 rating decision, the RO declined to reopen the Veteran's claim for service connection for a nervous condition; and in a September 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection for paranoid schizophrenia.  In a March 2007 rating decision, the RO denied the Veteran's claim for service connection for dementia.  Because the Veteran did not appeal the subsequent denials, each of those decisions is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

On March 21, 2007, the Veteran filed an "Income-Net Worth and Employment Statement."  This statement may be reasonably construed as a claim either for an initial or increased disability rating or for TDIU benefits.  38 C.F.R. §§ 3.151(a), 3.155(a).

The Veteran then filed a claim for service connection for post-traumatic stress disorder (PTSD) on August 8, 2007.  Subsequently, the RO denied the claim in a January 2008 rating decision, and the Veteran appealed.  In December 2011, the Board granted service connection for PTSD.

In February 2012, VA's Appeals Management Center (AMC) effectuated the Board's decision, and assigned an effective date of August 8, 2007 (date of claim), for the award of service connection for PTSD evaluated as 30 percent disabling.

On March 20, 2012, the Veteran disagreed with the initial 30 percent disability rating for PTSD; and claimed entitlement to TDIU benefits.  

In a February 2013 rating decision, the RO denied the Veteran's claim for TDIU benefits on the basis that the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; nor did the Veteran's service-connected disabilities meet the schedular requirements for TDIU benefits.  The Veteran again appealed.  

In September 2013, a Decision Review Officer (DRO) increased the disability rating for PTSD with chronic schizophrenia to 70 percent effective February 13, 2013 (date of examination); and granted entitlement to TDIU benefits effective February 13, 2013.  The Board notes that, in this case, the determination of whether the Veteran is entitled to TDIU benefits, including the effective date for that award, is "part and parcel" of the determination of the initial ratings for the Veteran's service-connected PTSD with chronic schizophrenia.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In this regard, the effective date of the award of TDIU benefits cannot precede the effective date of the grant of service connection for PTSD with chronic schizophrenia-that is, August 8, 2007.  Hence, the Board is prohibited from assigning an effective date of March 21, 2007, based on the Veteran's submission of an "Income-Net Worth and Employment Statement."

Accordingly, since the Veteran's claim for service connection for PTSD was received in 2007-more than one year following separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110.  The same result is reached under the criteria for a claim to reopen.  38 U.S.C.A. § 5110.  Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for service connection-that is, August 8, 2007.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

In this case, a DRO assigned an effective date of February 13, 2013, for the award of TDIU benefits, predicated on the severity of the Veteran's service-connected PTSD with chronic schizophrenia (rated as 70 percent disabling) and his service-connected residuals of injury of left hand and fingers (rated as 20 percent disabling) and service-connected residuals of removal of left ganglion cyst (rated as 10 percent disabling).

A TDIU may be assigned where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities, one is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Significantly, by way of this decision, as shown above, August 8, 2007, is the first date in which the Veteran satisfied the threshold percentage requirements of 38 C.F.R. § 4.16(a).  Hence, consideration of evidence of unemployability as far back as the date of the underlying claim for service connection for PTSD with chronic schizophrenia is warranted.

The Veteran reportedly last worked as a truck driver in 1976 and had been "laid off" from construction work as a heavy equipment operator in 1974.  He completed two years of high school education. 

The February 2013 examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas-such as work, school, family relations, judgment, thinking, and mood; and indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis, and opined that the Veteran's chronic psychotic condition was severe enough to render him unemployable.

The Board finds in this case that it was factually ascertainable that the service-connected PTSD with chronic schizophrenia was likely productive of occupational and social impairment with deficiencies in most areas throughout the course of this appeal.  Moreover, the findings of the initial VA examination for PTSD that evaluated the severity of the service-connected disability in November 2007 can primarily be construed as substantiating the Veteran's claim for service connection for PTSD in August 2007, and for his appeal of a higher initial rating.  

Having considered all evidence of record, including that received prior to previous final decisions, the evidence weighs in favor of a finding of unemployability due solely to service-connected disabilities as of August 8, 2007.  This date corresponds with the Veteran's claim for a higher initial rating for service-connected PTSD with chronic schizophrenia.  Again, the effective date of an award of compensation cannot precede the effective date of the grant of service connection.

Accordingly, the Board concludes that the record presents a legal basis for assignment of an effective date of August 8, 2007, for the award of TDIU benefits.  Roberson v. Principi, 251 F.3d 1378 (2001).  


ORDER

For the rating period prior to February 13, 2013, an initial 70 percent disability rating, but no higher, is granted for service-connected PTSD with chronic schizophrenia, subject to the regulations governing the award of monetary benefits.

An effective date of August 8, 2007, for the award of TDIU benefits is granted.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


